554 F.2d 1
Thomas P. BEAULIEU, Petitioner, Appellant,v.James I. HARTIGAN, etc., et al., Respondents, Appellees.Thomas P. BEAULIEU, Petitioner, Appellee,v.James I. HARTIGAN, etc., et al., Respondents, Appellants.
Nos. 77-1125 and 77-1126.
United States Court of Appeals,First Circuit.
Argued April 4, 1977.Decided April 6, 1977.

Alan R. Hoffman, Boston, Mass., for Thomas P. Beaulieu.
William A. Brown, Asst. U. S. Atty., Boston, Mass., for James I. Hartigan, etc., et al.
Before COFFIN, Chief Judge, MARKEY, Chief Judge,* CAMPBELL, Circuit Judge.
MEMORANDUM AND ORDER
PER CURIAM.


1
We agree with the parties that given the nature of the relief the petitioner is seeking and the posture of the case, the denial of the so-called temporary restraining order by the district court is tantamount to denial of a permanent injunction.  We are dealing, then, with an appealable order.


2
We affirm the decision of the district court which had the effect of upholding the magistrate's Certification of Extraditability based on a finding of probable cause under both Massachusetts and federal standards.  See 18 U.S.C. § 3184.  Giving the supporting affidavits a reasonable and commonsense reading, we find no error in the district court's denial of habeas corpus relief.


3
In view of our affirmance of its refusal to issue habeas corpus relief the district court may now feel that its bail order no longer serves its original purpose.  We do not pursue the question of bail here beyond reiterating that, while bail may be granted in the sound discretion of the district court, the matter should be approached with caution and bail should be granted only upon a showing of special circumstances. Unlike the situation for domestic crimes, there is no presumption favoring bail.  The reverse is rather the case.  We leave all remaining questions of bail and security pending delivery of petitioner to Canadian authorities to the district court.


4
The judgment in No. 77-1125 is affirmed.  The order granting bail in No. 77-1126 is vacated, and the matter remanded to the district court.  No costs.


5
Mandate to issue forthwith.



*
 Of the U. S. Court of Customs and Patent Appeals sitting by designation